Citation Nr: 1438486	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-29 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with degenerative disc disease (low back disability). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to December 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO) that continued a 20 percent rating for the Veteran's low back disability.  In his substantive appeal, the Veteran requested a Travel Board hearing, but withdrew his request by correspondence dated in April 2009.  In July 2012, the case was remanded for additional development by another Veterans Law Judge; it has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent records of private treatment the Veteran has received for his low back disability are dated in January 2012, from Dr. Dahlhausen (who the Veteran identifies as his "family doctor," and appears to be his primary care physician).  The most recent VA treatment records in the record are dated in November 2012.  As there are potentially almost two years of pertinent private records that remain outstanding and may be critical to the Veteran's claim, they must be secured.  Furthermore, any updated VA treatment records are constructively of record and must be secured.

In addition, the most recent VA examination in connection with the present claim was conducted in July 2012.  On range of motion testing, the examiner notes painful motion which limited forward flexion.  Moreover, the Veteran reported flare-ups of low back pain productive of spasms, increased pain, and significant limitation of motion.  Nonetheless, the examiner noted the Veteran had no functional impairment, to include as due to painful motion.  By a letter dated in the same month, the Veteran alleged the July 2012 examination was inadequate, as it lasted only five minutes, and the examiner did not appear to conduct a thorough evaluation of his low back disability.  Furthermore, he noted that he is constantly reminded of his low back pain and that his low back disability significantly limits his daily activities.  Specifically, he reports difficulty getting up from sitting or lying down, walking, rolling over in bed, using the toilet, or leaning forward.  As the Board finds no reason to question the veracity of the Veteran's statements, it finds that either the July 2012 VA examiner inaccurately noted the severity of the Veteran's disability (with respect to functional impairment), or the subsequent July 2012 statement appears to reflect a worsening since the most recent examination.  In either case (particularly considering that over two years have passed since his most recent examination), a contemporaneous examination is needed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the providers and provide the releases needed to secure private records of all evaluations or treatment he has received for his low back disability since January 2012 (to include updated records from Dr. Dahlhausen).  The AOJ must secure for the record copies of complete clinical records of all such evaluations or treatment, to specifically include updated records of VA treatment, beginning in November 2012.  

2. Then, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his low back disability.  The entire record must be reviewed, and all tests and studies deemed necessary must be completed.  The examiner must be provided a copy of the applicable criteria for rating low back disabilities, and the clinical findings reported must be sufficiently detailed to allow for rating under those criteria.  The findings must include complete range of motion studies (to include notation of any additional functional loss or impairment).  The examiner should also indicate whether the Veteran has any neurological manifestations that may warrant separate compensable ratings, and whether the Veteran's intervertebral disc syndrome (IVDS) resulted in any incapacitating episodes during the past 12 months (and if so, the frequency of such episodes).

All opinions must include a complete rationale.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


